Title: To Thomas Jefferson from Dabney Carr Terrell, 2 May 1826
From: Terrell, Dabney Carr
To: Jefferson, Thomas


Dear Sir
Louisville
May 2nd 1826
Very soon after the death of my friend, the late Mr Gilmer, Mr Davis made known to me your wish that I should fill the vacancy thereby occasioned in the law department of the University of Virginia; and four days ago a letter from him informed me of the choice made by the Visitors at their late meeting. I hasten to avail myself of the first interval of ease which an acute, tho’ I hope temporary, indisposition allows me, to acknowledge this distinguished mark of confidence and kindness. I am well aware, dear Sir, that I am much more indebted for it to your partial regard than to any merit of mine; but the certainty of enjoying so high a place in your good opinion affords a Dearer, a prouder satisfaction than could bestow the conscious profession of all the varied endowments requisite to the honorable discharge of the duties of that  important station. I cannot be ignorant how much you hazarded in thus pledging yourself for a young man almost wholy unknown; and the fear that it might have disappointed your expectations, and those which the public through you would have been led to entertain, reconciles me to an event which I should otherwise view with unmingled regret; for as far as my own tastes and feelings only are concerned, there is no public situation which I should so much desire. The law professorship in your University is destined to exercise a great, and I trust, a salutary influence upon the future legislation and policy of this country, if, indeed, the time be not past when mere moral power could retard or stop the steady and persevering march of the Federal Government toward an unlimited controul of all our affairs, domestic and foreign; when right and reason could combat successfully against a vast and ever growing patronage arising from the collection and disbursement of so many millions, and more than all perhaps, against the natural desire of great talents (the best being rarely found in the service of the States) to draw all power within the sphere of their own operation. I do, however, earnestly hope that the results will respond to your desires, and repay your fostering care; though I may envy the good fortune of him who shall be instrumental in producing them.Several of my friends in this neighborhood intend sending their sons to the University at the commencement of the next session, and my information induces me to believe that the number of students from this state, will be not inconsiderable.I promise myself the pleasure of seeing you in a few months, as I wish, if possible, to visit Virginia this summer, till then I beg the family at Monticello to keep me in their remembrance, and pray you, dear sir, along with the assurance of the highest regard and veneration, to accept my heart-felt acknowledgements of your late and former kindness.Most gratefully and respectfully yours &cD C Terrell